Citation Nr: 1729882	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant is eligible for Department of Veterans Affairs (VA) death pension benefits as a child of the Veteran, to include the issue of whether she may be recognized as a helpless child of the Veteran.  


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956, and he died in December 2004.  The appellant is his daughter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 administrative determination by the VA Regional Office (RO) in Chicago, Illinois.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of that hearing is associated with the record.  

In March 2011, the Board remanded this case to the RO for additional development, specifically to address in the first instance the inextricably intertwined issue of whether the appellant is entitled to child/helpless child of the Veteran status.  As the RO did not complete the requested development of that matter before it was returned to the Board for its consideration, the Board in August 2015 remanded the case again to the RO.  Thereafter, the case was transferred to the Milwaukee VA Pension Center, which currently has jurisdiction of the claim.  In a January 2016 Decision Review Officer decision, the Milwaukee Pension Center determined that the evidence did not establish that the appellant became permanently incapable of self-support prior to age 18 (in other words, she is not recognized as a helpless child of the Veteran).  As the appellant timely appealed this decision to the Board, it will be addressed in the decision herein.  


FINDINGS OF FACT

1.  The appellant is the surviving child of a Veteran who had qualifying wartime service; she was born in July 1973 and was 31 years of age at the time of the Veteran's death in December 2004.

2.  The evidence does not show that the appellant was permanently incapable of self-support by reason of physical or mental defects at or before she attained the age of 18 in July 1991.


CONCLUSION OF LAW

The criteria for establishing recognition as a helpless child of the Veteran, and claimant status for VA death pension benefits are not met.  38 U.S.C.A. §§ 101(4), 1542 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice, as required, must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, with the exception of the claim for recognition as a helpless child of the Veteran, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the claim for helpless child status, the RO provided pre- and post-adjudication VCAA compliant notice by letters dated in December 2015 and June 2016 (two different letters).  To the extent that the VCAA notice in June 2016 came after the initial adjudication of the matter in January 2016, the timing of such notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statements of the case dated in January 2017.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The appellant was afforded the opportunity to testify at a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2010 Board hearing, the undersigned indicated that the appellant's testimony would focus on the issue of eligibility for death pension benefits including the inextricably intertwined issue of whether or not the appellant may be recognized as a helpless child of the Veteran, and noted the elements to substantiate the claim found lacking (such as medical evidence and other corroborating evidence to the effect that the appellant's alleged sexual abuse in childhood resulted in permanent and total disability since then, showing that she was permanently incapable of self-support since before she turned 18 years of age).  The undersigned asked questions pertaining to the appellant's mental and physical status prior to age 18.  No pertinent outstanding evidence was specifically identified by the appellant, but she indicated that there may be hospital records and a police report that she might be able to obtain and submit.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  The appellant has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Additionally, the RO has received records from the Social Security Administration (SSA) in connection with the appellant's claim for benefits, as well as numerous private medical records identified by the appellant (most of which are dated in more recent years, rather than dating from her childhood before age 18).  Also, the RO asked the appellant to provide information regarding her marital status, but she only submitted a document purporting to show the dissolution of her marriage in December 2011, after getting married three months earlier (she did not furnish a marriage certificate).  The appellant has not identified any additionally available evidence for consideration in her appeal.  

Moreover, VA has not arranged for the appellant to undergo a contemporaneous examination to substantiate the "helpless child" claim on appeal.  38 U.S.C.A. § 5103A(d).  A medical examination is not deemed to be necessary to make a decision on the claim in this case.  First, a medical opinion obtained on the question of whether the appellant was permanently incapable of self-support by the age of 18 would be speculative, especially given the lack of contemporaneous medical and other documentation from her childhood upon which to base any meaningful or reliable conclusion.  Second, and more importantly, the documentation in the file dated since the appellant turned 18 years of age, while demonstrating ongoing difficulty with emotional and mental problems, is quite adequate to support a conclusion that she was capable of self-support (and thus not permanently incapable of self-support by age 18).  Indeed, as will be discussed, she lived independently and engaged in gainful employment for many years in various jobs.  Thus, a medical opinion that looks retrospectively at her capabilities as a child would serve no useful purpose in helping to substantiate the claim.  

The Board also observes that in the most recent remand of August 2015, the Board directed the AOJ to readjudicate the matter of the appellant's eligibility for VA death pension benefits, after the inextricably intertwined claim regarding recognition as a helpless child of the Veteran had been adjudicated.  Evidently, this was not accomplished, but the Board declines to send this case back to the AOJ for readjudication in light of the fact that such an action would result in unnecessary delay and would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As will be explained below, in light of the decision regarding the helpless child claim, the appellant's pension claim lacks legal merit.  The only avenue for establishing eligibility for death pension benefits is through demonstrating that the appellant was permanently incapable of self-support prior to age 18, and as such matter has been considered by the AOJ, and then addressed in the decision herein, there is no other potential basis under the law upon which to decide the pension claim favorably.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria, Factual Background, and Analysis

The appellant contends in numerous statements and testimony that she is entitled to VA death pension benefits based on the Veteran and his military service.  She has argued that her now-deceased step-mother had received benefits to which she was also entitled.  Her claim of eligibility for the VA benefits is also based in part on her belief that she should be recognized as a helpless child of the Veteran by reason of permanent incapacity for self-support prior to attaining the age of 18.

Governing law provides that VA shall pay a pension to a child of a deceased Veteran who served during a period of war and met the qualifying service requirements.  38 U.S.C.A. §  1542.  The appellant in this case is shown to be the daughter of a Veteran of the Korean War era, who served more than 90 days during wartime (he served on active duty from January 1953 to January 1956).  Accordingly, it is shown that the Veteran had qualifying service. 

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.

The appellant in this case was born in July 1973 and is thus shown to be over 23 years old.  In fact, when the Veteran died in December 2004, she was 31 years of age.  Thus, she does not meet the age-based criteria of a "child" of the Veteran for the purpose of demonstrating eligibility for benefits.  The record is unclear on whether or not the appellant had married, which would preclude her outright from eligibility for death pension benefits.  The appellant claimed at times she was married for a short time, and had used a last name that was different from her maiden name when signing various VA documents; however, there is no certified copy of a marriage certificate in the record.  The appellant has submitted a document that purports to be a record of the dissolution of her marriage in December 2011 (it states that she had married three months earlier in Las Vegas, Nevada).  It appears to have been signed by a local circuit court judge and filed at the local court, but there is no indication that the copy is a certified one and there is no official corroboration that she was married in September 2011, as it states.  As the marital status matter is unsettled, the Board turns to the question of whether the appellant qualifies as a "helpless child" (i.e., permanently incapable of self-support before reaching the age of 18) under the provisions of the regulation.  Assuming she is unmarried, this criterion constitutes the only basis for her eligibility for death pension benefits, as she is legally barred from the benefits on the other bases due to her age.  

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether entitlement to the status of "helpless child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993). 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Instead, the principal factors for consideration consist of the following. 

(1) The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self- support.  Incapacity for self-support will not be considered to exist when the child by her own efforts is provided with sufficient income for her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child that would provide sufficient income for reasonable support.  Lack of employment of the child, either prior to the delimiting age or thereafter, should not be considered as a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations that involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b).

In this case, the appellant has asserted that she should be recognized as a helpless child of the Veteran because she was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  She cites mental incapacitation due to sexual assaults starting at age 10 at the hands of a step-brother and two of his friends (according to a June 2016 statement), as well as having received surgical treatment as a young child (in the mid-1970s) for a cleft palate deformity that subsequently required speech therapy.  On a January 2008 application form, she asserts that she has suffered from posttraumatic stress disorder (PTSD), severe depression, and anger episodes since her step-mother "took" all the Veteran's military benefits and left her "indigent," and that she hopes that the VA would assist "a helpless child."  In subsequent statement, she claims that she was defrauded out of her inheritance and estranged from family, and that she was left indigent.  In still later statements, as was asserted in May 2013, she stated that she had been incapacitated before the age of "21."  She referenced having been abused as a child and attempting suicide during her junior year in high school, which required hospitalization in May 1990.  In a June 2015 statement, she claimed that she qualified as being a "helpless child" on the basis of an award from "Nell-net" for permanent and total disability [the nature and purpose of this award is not shown in the record].  In June 2016, she stated that she currently suffered from anxiety, bipolar disorder, and depression; that she was homeless for four years (from 2010 to 2014) before she received housing through an aid program; and that she was currently living on assistance from social services and had to "pan-handle."    
As will be shown, the Board concludes that the preponderance of the evidence is against her claim for helpless child status.  

The evidence in the record concerning her condition at the time of her 18th birthday is rather sparse.  Nevertheless, the records, including high school and college transcripts received in June 2016, show that the appellant graduated from high school in May 1991 and thereafter attended college for two and a half years (five semesters) through the fall of 1993 (it is not clear if she obtained an associate's degree).  She then worked continuously for nearly 20 years.  Statements from social services agencies, such as Association for Individual Development in July 2016, indicate that the appellant has received a wide variety of social support and psychiatric services since 2013.  

Records from the Social Security Administration show that the appellant applied for and was ultimately denied disability benefits in August 2015.  On a 2010 application for such benefits, she asserted that she was employed for varying lengths of time over the years, performing different jobs.  For example, her employment history includes working as a cashier at a grocery store from 1993 to 1996, as a child care provider from 1996 to 1999, as a front desk clerk at a hotel from 2000 to 2001, as a Transportation Security Agent (TSA) for the federal government from 2001 to 2005, as a security officer from 2005 to 2010, and as a dishwasher at a hospital from 2010 to 2013.  (In another part of the application, the appellant reported different dates of employment for the jobs she had worked.)  The jobs were typically full-time and were paid on an hourly basis (except for the TSA job, which was on an annual salary).  A March 2010 letter from an employer corroborates the fact that the appellant was employed with its security services company, earning an hourly wage of $9.50 and working a full-time 40-hour week.  A psychological evaluation in August 2010 in connection with her SSA claim indicated that the appellant was living alone in a studio apartment; before that, she had lived with friends and in her own apartments.  A psychological evaluation in August 2013 indicated that she was unemployed, living in a homeless shelter; she drove her own car, engaged in recreational activities, and completed necessary chores (cooking, washing, cleaning).  The examiner noted that she had held jobs for long periods of time in the recent past, and did not appear to have significant cognitive dysfunction or mobility/pain issues to restrict her from finding a position that was appropriate for her abilities.  In the August 2015 decision denying her SSA benefits, it was found that the appellant had engaged in substantial gainful activity as recently as 2014; that the appellant did not have a severe physical impairment but that she had severe mental impairments of organic mental disorder, dysthymia, anxiety, and personality disorder; that despite her impairments, she had the residual functional capacity to perform a full range of work at all exertional levels but with certain non-exertional limitations; and that the appellant was capable of performing past relevant work as a dishwasher and security guard.  

In a statement received in February 2017, the appellant indicated that she has been out of work since 2014 and has not been able to find work since then.  She also noted that she had filed a complaint against her attorney, for "improper representation of a disabled individual in a diminished capacity," regarding her denial of Social Security benefits.  

Medical records consist mainly of those showing extensive treatment for mental disability as an adult, particularly from 2013.  For example, a private psychiatric examination report from a hospital admission in January 2016 indicates that the appellant presented with unusual behaviors at a new job after 18 months of searching for a job, and that historically, she had had therapy for many years, with a report of her first contact with psychiatric services at the age of 12 (she was reportedly admitted to a program for treatment as a result of sex abuse).  A request for records of her hospitalization at Riveredge Hospital in 1990 resulted in a notification that such records had been destroyed, in accordance with state records retention guidelines; however, in a July 2016 statement, Riveredge Hospital confirmed that the appellant was admitted to the hospital in April 1990 and discharged in June 1990.  Significantly, it gave no further information, such as the reason for the admission and what, if any, diagnoses or prognoses were made.  

After reviewing the evidence, the Board finds the appellant is not shown to have been permanently incapable of self-support before reaching the age of 18.  As for physical disability, the records suggest treatment for a cleft palate as a small child, but there is no evidence whatsoever that the appellant suffered permanent impairment from the disability that resulted in a permanent inability to provide for herself by the age of 18.  As for mental disability, there are numerous reports (since 2013) showing treatment for various psychiatric impairments.  It does not appear that the appellant is currently employed.  Nevertheless, the evidence does not demonstrate that such psychiatric impairment existed before the age of 18 to the extent that, at that time, she was incapable of self-support.  The evidence suggests that she received inpatient psychiatric treatment as a 16-year old from April 1990 to June 1990, but the nature of the treatment and her diagnosis/prognosis are not known.  In any case, she thereafter returned to high school, which she finished the following year, and then enrolled and attended college for the ensuing two and a half years.  

The evidence does not suggest that before the age of 18, she had physical or mental defects that rendered her permanently incapable of supporting herself.  In fact, after attending college she engaged in full-time employment for a long time, in several different types of jobs (some lasting for years at a time).  In other words, by all accounts, including the determination of the SSA, as an adult and more recently the appellant is not deemed to have impairments that preclude her from gainful employment.  Her past employment was not casual or intermittent, and it was not afforded to her for sympathetic or charitable reasons.  She has shown that after age 18 she has supported herself independently for many years, and the evidence also appears to indicate that she continues to be capable of supporting herself.  So, while there is insubstantial evidence of her capabilities prior to attaining the age of 18, there is sufficient evidence of her abilities after age 18 to show that she was capable of self-support.  In other words, the evidence since the age of 18 clearly rebuts any suggestion that she may have been permanently incapable before that time.  To summarize, the appellant completed high school and attended college for a couple of years, after which she found gainful employment for many years.  All of these factors show that the appellant was not permanently incapable of self-support prior to her 18th birthday. 

The Board has carefully considered the lay evidence offered by the appellant in the form of her correspondence to VA and her testimony at a hearing in September 2010.  Clearly, the statements and testimony in aggregate demonstrate that the appellant had emotional or mental difficulties in childhood that have continued into adulthood.  However, they do not support a finding of helplessness prior to age 18.  Although she is competent to describe her physical and mental symptoms, the determination as to whether she was permanently incapable of self-support by reason of mental or physical defect by age 18, under VA standards, is medical in nature and thus not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Where, as here, there is a question of a medical diagnosis under VA standards, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the appellant is not shown to be qualified through education, training, and expertise to diagnose her childhood impairments under VA standards.  For this reason, the Board does not find probative the appellant's statements as competent evidence sufficient to establish her status as permanently incapacitated during childhood as a result of illness or disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As stated above, the evidence does not indicate that the appellant was diagnosed with any disability rendering her severely disabled or permanently incapacitated by the age of 18.  The Board also observes that there is no evidence or indication that the appellant required the appointment of a legal guardian on her behalf.  Further, various evaluation reports in recent years indicate that although she had lived with friends at times or was homeless, the appellant had lived independently in her own apartment for lengthy periods of time.  In short, the totality of the evidence of record demonstrates that the appellant was able to support herself and live an independent lifestyle well after the age of 18, which serves to refute any allegation that she was permanently incapable of self-support prior to age 18.  The VA definition of "child" is a particular one, and she is not shown to have the qualifications necessary to be recognized as an adult "helpless child" of the Veteran.  

For the reasons set forth above, the Board finds that the appellant does not satisfy the criteria for recognition as a child/helpless child of the Veteran, for the purpose of seeking eligibility for VA death pension benefits.  The law is dispositive of the outcome of part of this case, because as a matter of law the appellant does not meet the age requirements for consideration as a "child" of the Veteran.  As such, the claim must be denied on such basis.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  With regard to part of the claim alleging recognition as a "helpless child" of the Veteran, the Board concludes that the weight of the evidence is against the claim because the appellant was not shown to be permanently incapable of self-support prior to the age of 18; accordingly, the benefit of the doubt rule does not apply (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), and the claim must be denied.    



ORDER

The appeal seeking to establish recognition as a helpless child of the Veteran and basic eligibility for VA death pension benefits is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


